ORDER
PER CURIAM.
E.R. (hereinafter, “Mother”) appeals from the trial court’s judgment terminating her parental rights to her minor daughter (hereinafter, “Child”). On appeal, Mother argues the court erred in terminating her parental rights because there was insufficient evidence to support the judgment terminating her parental rights on the basis that: (1) she failed to rectify her chemical dependency problem; (2) she neglected Child; and (3) she failed to rectify her housing situation.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. The trial court’s judgment terminating Mother’s parental rights to Child is supported by clear, cogent, and convincing evidence on the record. No precedential or jurisprudential purpose would be served by an opinion reciting the detailed facts and restating the principles of law. However, we are providing a memorandum to the parties, for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).